           Case 2:19-cv-01579-JCM-BNW Document 24 Filed 12/04/19 Page 1 of 3



 1 ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2 GREENBERG TRAURIG, LLP

 3 10845 Griffith Peak Drive, Suite 600
   Las Vegas, Nevada 89135
 4 Telephone: (702) 792-3773
   Facsimile: (702) 792-9002
 5 Email: swanise@gtlaw.com

 6 CASEY SHPALL, ESQ.
     Admitted Pro Hac Vice
 7 GREGORY R. TAN, ESQ.

 8 Admitted Pro Hac Vice
   GREENBERG TRAURIG, LLP
 9 1144 15 Street, Suite 3300
          th

   Denver, Colorado 80202
10 Telephone: (303) 572-6500
   Email: shpallc@gtlaw.com
11
          tangr@gtlaw.com
12
     Counsel for Defendants
13

14                        IN THE UNITED STATES DISTRICT COURT
15                              FOR THE DISTRICT OF NEVADA
16   ROBERT SINGER,                                    CASE NO. 2:19-cv-01579-JCM-BNW
17                               Plaintiff,            STIPULATION TO EXTEND TIME
18                                                     FOR DEFENDANTS TO FILE
              v.                                       RESPONSE TO PLAINTIFFS’
19                                                     MOTION FOR LEAVE TO
     C. R. BARD, INC.; BARD PERIPHERAL
20                                                     INTERVENE
     VASCULAR, INCORPORATED,
21
                                  Defendants.          (FIRST REQUEST)
22

23

24           Comes now, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard” or
25 “Defendants”) and Plaintiff Robert Singer (“Plaintiff”), by and through their undersigned counsel

26 of record, pursuant to LR IA 6-2, and hereby stipulate that the time within which the Defendants

27 have to file and serve a responsive pleading to Plaintiffs’ Motion for Leave to Intervene for the

28 Limited Purpose of Seeking Consolidation, Dkt. 22, is extended to December 9, 2019, and the
                                                   1
     ACTIVE 47486484v1
           Case 2:19-cv-01579-JCM-BNW Document 24 Filed 12/04/19 Page 2 of 3



 1 time within which the Plaintiff has to file and serve his reply is extended to December 16, 2019.

 2 This Stipulation is entered into as a result of the Defendants’ counsel having scheduling conflicts

 3 which necessitate the request for additional time to prepare and file said Response.

 4           Stipulated this 4th day of December 2019.
 5           WETHERALL GROUP, LTD.                             GREENBERG TRAURIG, LLP
 6
      By: /s/ Peter C. Wetherall                         By: /s/ Eric W. Swanis
 7        PETER C. WETHERALL, ESQ.                           ERIC W. SWANIS, ESQ.
          Nevada Bar No. 4414                                Nevada Bar No. 6840
 8        pwetherall@wetherallgroup.com                      swanise@gtlaw.com
 9        9345 W. Sunset Road, Suite 100                     10845 Griffith Peak Drive, Suite 600
          Las Vegas, Nevada 89148                            Las Vegas, Nevada 89135
10        Telephone: (702) 838-8500
          Facsimile: (702) 837-5081                            CASEY SHPALL, ESQ.
11
                                                               Admitted Pro Hac Vice
12           Counsel for Plaintiffs                            shpallc@gtlaw.com
                                                               GREGORY R. TAN, ESQ.
13                                                             Admitted Pro Hac Vice
14                                                             tangr@gtlaw.com
                                                               GREENBERG TRAURIG, LLP
15                                                             1144 15th Street, Suite 3300
                                                               Denver, Colorado 80202
16
                                                               Telephone: (303) 572-6500
17
                                                               Counsel for Defendants
18

19
                                                         IT IS SO ORDERED.
20
21
                                                         BRENDA WEKSLER
22                                                       UNITED STATES MAGISTRATE JUDGE
23                                                                  5th day of December 2019.
                                                         Dated this ____
24

25

26

27

28
                                                     2
     ACTIVE 47486484v1
           Case 2:19-cv-01579-JCM-BNW Document 24 Filed 12/04/19 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2           I hereby certify that on December 4, 2019, I caused the foregoing document to be
 3 electronically filed with the Clerk of the Court using the CM/ECF system, which will send

 4 notification of such filing to the CM/ECF participants registered to receive such service.

 5
                                                               /s/ Evelyn Escobar-Gaddi
 6
                                                       An employee of GREENBERG TRAURIG, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                   3
     ACTIVE 47486484v1
